Citation Nr: 0809696	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-42 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected right ring finger infection residuals. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1978 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, granted service connection for 
right ring finger infection residuals.  The veteran has 
timely perfected an appeal as to that issue. 

Issue not on appeal 

During the January 2008 personal hearing, the veteran 
indicated that he wished to withdraw his appeal as to the 
issue of his entitlement to an increased disability rating 
for service-connected bilateral hearing loss.  That issue, 
accordingly, is no longer before the Board. See 38 C.F.R. § 
20.204 (2007).

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the United States Court of Appeals for 
Veterans Claims (the Court) determined that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Although an April 2004 VCAA letter advised the veteran that 
an increase in disability must be shown for an increased 
rating, the letter did not address the crucial point 
regarding the effect that the worsening of the veteran's 
disability has had on his employment and daily life.      

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Further, 
where as here, an increase in disability rating requires a 
certain test result, such as evidence of a painful scar or a 
disease of the peripheral nerves, notice of that specific 
criteria should be provided.  Notice of this kind was not 
contained in the April 2004 VCAA letter.  See Vazquez-Flores, 
slip op. at 5-6. 

The tenor of the veteran's submissions to VA and the January 
2008 hearing transcript do not reflect that the veteran had 
actual knowledge of what is required for an increased 
disability rating.  Cf. Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  A 
corrective notice must be provided.

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.



The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

Because the veteran has received no notice as to disability 
rating and effective date, it would be prejudicial to proceed 
to a decision on the merits at this time.  Accordingly, the 
issues must be remanded for proper notice under Dingess, 
which includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

Accordingly, the case is REMANDED for the following action:

1. VBA should send the veteran a 
corrective VCAA notice which conforms to 
the Court's holdings in Vasquez and  
Dingess.  A copy of the letter should be 
sent to the veteran's representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



